In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 18‐1823  
SANCHELIMA INTERNATIONAL, INC., et al., 
                                                 Plaintiffs‐Appellees, 
                                  v. 

WALKER STAINLESS EQUIPMENT CO., LLC, et al., 
                                    Defendants‐Appellants. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Western District of Wisconsin. 
         No. 16‐cv‐644‐jdp — James D. Peterson, Chief Judge. 
                     ____________________ 

    ARGUED DECEMBER 4, 2018 — DECIDED APRIL 10, 2019 
                ____________________ 

   Before BAUER, KANNE, and BRENNAN, Circuit Judges. 
    BRENNAN,  Circuit  Judge.  Decades  ago,  the  Wisconsin  Su‐
preme  Court  interpreted  two  limited  remedy  provisions  of 
the Uniform Commercial Code in Murray v. Holiday Rambler, 
Inc., 265 N.W.2d 513 (Wis. 1978). Wisconsin courts, and this 
court, have faithfully applied Murray since. But several other 
states have interpreted the same UCC provisions differently. 
On this basis alone, appellants ask us to overturn Murray, or 
at the least to certify the question to the Wisconsin Supreme 
2                                                                   No. 18‐1823 

Court. We cannot overturn established state precedent simply 
because it may be out of step with modern trends. A Japanese 
proverb  may  teach  that  “the  nail  that  sticks  out  gets  ham‐
mered  down.”  But  federal  courts  wield  no  such  hammer 
when it comes to issues of state law. Murray remains the bind‐
ing interpretation under Wisconsin law until and unless the 
Wisconsin Supreme Court decides to overturn it.  
                                         I.  
     This case comes to us in diversity. The defendants, Walker 
Stainless Equipment Co., LLC and its affiliates, manufacture 
dairy silos. The plaintiffs, Sanchelima International, Inc. and 
its  affiliate,  sell  dairy  silos  in  Latin  America.1  In  2013,  after 
decades of doing business together, the parties entered into a 
distribution  agreement  providing  that  Sanchelima  would 
serve as Walker’s exclusive distributor of dairy silos in thir‐
teen Latin American countries. Walker agreed not to sell silos 
directly to third parties in those thirteen countries.  
  The contract contained a limited remedies provision and a 
damages  disclaimer.  Section  X(F)  of  the  distribution  agree‐
ment reads: 
            Manufacturer Liability Limitations. To the ex‐
            tent a … claim … arises out of any purchase or‐
            der … or  otherwise  aris[es]  out  of  this  agree‐
            ment, [Walker’s] aggregate total liability for any 
            and  all  such  claims  shall  be  capped  at,  and 
            [Walker]  shall  have  no  liability  to 
            Sanchelima … in excess of, the amount(s) paid 
                                                 
     1  Walker  and  its  affiliate  co‐defendants  are  all  citizens  of  Delaware 

and Indiana. Sanchelima and its affiliate co‐plaintiff are citizens of Florida 
and Mexico. 
No. 18‐1823                                                      3

       by  [Sanchelima]  to  [Walker]  under  such  pur‐
       chase order, subject to section X(G). Except for 
       the  foregoing  liabilities,  [Walker] … shall  have 
       no  liability  to  [Sanchelima]  for  any 
       claim … arising out of or in connection with this 
       agreement, the products, [Walker] trademarks, 
       documentation,  or  any  business  activity  of 
       [Sanchelima]. 
   Section X(G) of the distribution agreement reads: 
       Liability  Exclusions.  No  [Walker‐affiliated 
       company] shall be liable to any [Sanchelima‐af‐
       filiated company] for any special, indirect, inci‐
       dental  or  consequential  losses  or  damages  includ‐
       ing, without limitation, any lost profits or punitive 
       damages,  arising  out  of  or  in  connection  with 
       this  agreement,  the  products,  documentation, 
       [Walker] trademarks or any business activity of 
       [Sanchelima].  
(emphasis added). We refer to sections X(F) and X(G) collec‐
tively as the limited remedies provision. The contract’s choice 
of law provision selected Wisconsin law.  
   After  the  agreement  was  signed,  Sanchelima  started  to 
market  Walker  products  in  Mexico.  Sanchelima  hired  sales 
representatives  for  its  Mexico  office  and  attended  Mexican 
trade shows. Walker assigned a representative to work with 
Sanchelima  in  Mexico,  but  otherwise  took  no  affirmative 
steps to market its products in the thirteen countries covered 
by the distribution agreement.  
   Walker’s lack of marketing did not prevent it from making 
significant  direct  sales  in  Latin  America,  cutting  out 
4                                                              No. 18‐1823 

Sanchelima as the distribution middle man. In 2014, Walker 
sold over $600,000 worth of dairy silos, for distribution to a 
factory in Monterrey, Mexico. A few days later, Walker sold a 
silo  to  a  Nicaraguan  company  for  over  $66,000.  In  2015, 
Walker  sold  silos  to  a  Nestlé  plant  in  Mexico  for  almost 
$3 million. And in 2017, Walker sold two processor tanks to a 
Mexican juice company for almost $160,000.  
    Sanchelima learned of the Nestlé sale and notified Walker 
that it considered it to be a breach of the distribution agree‐
ment.  When  mediation  talks  broke  down,  Sanchelima  filed 
this  suit  in  2016.2  Six  months  later,  Walker  notified 
Sanchelima it was terminating their agreement without cause. 
Sanchelima  sought  lost  profits  of  more  than  $600,000  on  its 
breach of contract claims. Walker denied breaching the distri‐
bution agreement and raised several affirmative defenses and 
counterclaims. On appeal, only one is relevant: Walker raised 
the limited remedies provision of the distribution agreement 
as an affirmative defense and noted it explicitly precludes re‐
covery of “any lost profits … arising out of or in connection 
with the Distributor Agreement … .”  
    Walker moved for summary judgment relying on the con‐
tract’s limited  remedies provision. The  district  court  denied 
the motion and held that provision violates Wisconsin’s ver‐
sion  of  the  UCC  § 2‐719,  codified  at  Wis.  Stat.  § 402.719,3 
which reads in relevant part: 


                                                 
      2 
      Though  the  original  suit  concerned  only  the  2016  Nestlé  sale, 
Sanchelima added claims relating to the 2014 and 2017 sales after discov‐
ery revealed them. 
      3 Wis. Stat. § 402.719 uses language identical to that in UCC § 2‐719. 
No. 18‐1823                                                          5

           (2)  Where circumstances cause an  exclusive or 
           limited remedy to fail of its essential purpose, rem‐
           edy may be had as provided in chs. 401 to 411. 
           (3)  Consequential  damages  may  be  limited  or  ex‐
           cluded unless the limitation or  exclusion  is  uncon‐
           scionable.  Limitation  of  consequential  damages 
           for injury to the person in the case of consumer 
           goods is prima facie unconscionable but limita‐
           tion of damages where the loss is commercial is 
           not. 
(emphases  added).  Because  the  limited  remedy  provision 
provided no relief for Walker’s breach of the exclusivity pro‐
vision, the court held it failed of its essential purpose and was 
unconscionable.  The  district  court  therefore  considered  all 
UCC  remedies,  including  consequential  damages  for  lost 
profits.  
   The  case  was  tried  to  the  bench.  The  court  found  that 
Walker  breached  the  parties’  contract  and  that,  but  for 
Walker’s breach, Sanchelima would have made all of the sales 
Walker  made  in  Mexico.4  Applying  Sanchelima’s  average 
gross profit margin on Walker products to Walker’s gross rev‐
enue  on  the  sales  in  question,  the  district  court  awarded 
Sanchelima  $778,306.70  in  damages  for  lost  profits.  Walker 
appealed. 
                                                    II.  
    Only damages are at issue here. The district court held that 
the consequential damages disclaimer in Section X(G) did not 

                                                 
     4 The court found Sanchelima would not have made the sale in Nica‐

ragua because Sanchelima has no presence in that country. 
6                                                       No. 18‐1823 

apply because the limited remedies provision failed of its es‐
sential  purpose  to  provide  Sanchelima  relief  for  Walker’s 
breach of exclusivity. The court so ruled based on Wisconsin’s 
interpretation of UCC § 2‐719.  
    Although  UCC  § 2‐719(3)  allows  contracting  parties  to 
limit remedies for breach of contract and disclaim consequen‐
tial damages (provided the limitations are not unconsciona‐
ble), UCC § 2‐719(2) makes all UCC remedies available when 
such a limited remedies provision “fail[s] of its essential pur‐
pose.” In interpreting these two provisions, the Wisconsin Su‐
preme  Court  has  adopted  the  “dependent  approach.”  See 
Murray,  265  N.W.2d  at  519–20.  Under  the  dependent  ap‐
proach, if a litigant proves the limited remedy fails of its es‐
sential  purpose  under  UCC  § 2‐719(2),  any  accompanying 
consequential  damages  disclaimer  is  per  se  unconscionable 
under UCC § 2‐719(3). Murray, 265 N.W.2d at 526 (“Thus, alt‐
hough an express warranty excludes consequential damages, 
when the exclusive contractual remedy fails, the buyer may 
recover  consequential  damages  …  as  though  the  limitation 
had never existed.”). 
    When  the  Wisconsin  Supreme  Court  decided  Murray,  a 
majority of states had adopted the dependent approach in in‐
terpreting UCC § 2‐719(2) and (3). See, e.g., Ehlers v. Chrysler 
Motor Corp., 226 N.W.2d 157, 160–62 (S.D. 1975); Adams v. J.I. 
Case Co., 261 N.E.2d 1, 7–8 (Ill. App. Ct. 1970); see also Debra 
L.  Goetz  et  al.,  Article  Two  Warranties  in  Commercial  Transac‐
tions: An Update, 72 CORNELL L. REV. 1159, 1307 (1987) (“A ma‐
jority of cases have answered correctly that the failure of an 
exclusive remedy voids the consequential damages exclusion 
clause … .”). 
No. 18‐1823                                                        7

    But in the intervening decades since Murray, many courts 
have shifted to the “independent approach,” where even if a 
limited  remedy  fails  of  its  essential  purpose  under  UCC 
§ 2‐719(2),  an  accompanying  consequential  damages  dis‐
claimer  is  not  necessarily  “unconscionable”  under  UCC 
§ 2‐719(3).  The  litigant  must  still  prove  procedural  and 
substantive  unconscionability  to  invalidate  a  limitation  on 
consequential  damages.  Today,  most  state  courts  use  the 
independent approach, including states whose earlier adop‐
tions of the dependent approach were relied on by the Wis‐
consin  Supreme  Court  in  Murray.  See,  e.g.,  Razor  v.  Hyundai 
Motor  Am.,  854  N.E.2d  607,  616–18  (Ill.  2006)  (overturning 
Adams, relied on in Murray); Rheem Mfg. Co. v. Phelps Heating 
& Air Conditioning, Inc., 746 N.E.2d 941, 947–52 (Ind. 2001); see 
also  1  WHITE,  SUMMERS,  &  HILLMAN,  UNIFORM  COMMERCIAL 
CODE § 13:22 (6th ed.) (endorsing the independent approach, 
identifying  it  as  the  “majority  view,”  and  citing  dozens  of 
state and federal cases adopting it). 
   Walker argues this court should use the independent ap‐
proach  when  applying  Wisconsin  law.  Walker  claims 
Murray’s  discussion  of  § 402.719(2)  and  (3)  was  mere  dicta 
and  that  Wisconsin  has  never  adopted  the  dependent 
approach (or the independent approach).  
    Walker’s  contention  is  contradicted  by  a  series  of  cases 
from Wisconsin and this court which have consistently held 
that Murray adopted the dependent approach. See, e.g., Trinkle 
v. Schumacher Co., 301 N.W.2d 255, 259 (Wis. 1980) (awarding 
consequential damages  when  a limited warranty in  a fabric 
sales contract failed of its essential purpose); Phillips Petroleum 
Co. v. Bucyrus‐Erie Co., 388 N.W.2d 584, 592 (Wis. 1986) (strik‐
8                                                         No. 18‐1823 

ing a remedy limitation from the contract and applying all or‐
dinary UCC remedies because of a violation of § 402.719(2)); 
see also Waukesha Foundry, Inc. v. Industrial Engineering, Inc., 91 
F.3d 1002, 1010 (7th Cir. 1996) (“If a buyer demonstrates the 
impotence of the contractually established remedy under sec‐
tion 2‐719(2), he may then avail himself of the remedies pro‐
vided elsewhere in the UCC.”); Fidelity & Deposit Co. of Md. v. 
Krebs  Engineers,  859  F.2d  501,  504  (7th  Cir.  1988)  (“Other 
courts have given effect to consequential damages disclaim‐
ers even when exclusive remedies failed of their essential pur‐
poses. … But  whatever  the  merit  of  Krebs’  argument  as  an 
original  matter,  it  is  now  Wisconsin  law.”).  Every  case  on 
point we found in Wisconsin and from our court holds that 
Murray affirmatively adopted the dependent approach. 
    Walker next argues if the Wisconsin Supreme Court were 
to  hear  this  case  today,  it  would  adopt  the  independent 
approach, so we should overturn Murray on the state court’s 
behalf. Walker suggests if we are hesitant to do so, we should 
certify the question to that court.  
   Federal courts sitting in diversity can decide cases involv‐
ing unresolved issues of state law by predicting how the rele‐
vant  state  court  would rule.  See, e.g.,  Straits  Financial  LLC  v. 
Ten  Sleep Cattle Co.,  900  F.3d 359, 369  (7th  Cir.  2018)  (“[I]f  a 
question of law has not yet been decided by that court, we are 
to make a prediction of how the Supreme Court of [the state] 
would rule on it … .”) (internal quotation marks omitted). But 
absent  a  conflict  with  the  Constitution  or  a  federal  law,  we 
cannot  overturn  established  state  precedent.  The  so‐called 
“Erie guess” is not an Erie veto. 
   Nor  may  we  certify  this  question  to  the  Wisconsin 
Supreme Court to check if that court has changed its mind on 
No. 18‐1823                                                            9

§ 402.719.  We  certify  a  question  to  a  state  court  only  if  “the 
rules of the highest court of [the] state provide for certification 
to that court … .” 7TH CIR. R. 52(a); see also In re Hernandez, No. 
18‐1789, slip op. at 12 (7th Cir. Mar. 18, 2019) (applying Circuit 
Rule 52(a)). The Wisconsin Supreme Court may answer only 
certified questions “to which it appears to the certifying court 
there is no controlling precedent in the decisions of the supreme 
court and the court of appeals of this state.” Wis. Stat. § 821.01 
(emphasis added). Here, the controlling precedent is Murray. 
Because the Wisconsin Supreme Court would have no juris‐
diction  to  answer  a  certified  question  from  this  court  on 
§ 402.719, we have no authority to certify it under 7TH CIR. R. 
52(a). If Wisconsin is to adopt the independent approach, its 
own courts must do so.  
                                  III.  
    Typically,  this  would  not  end  our  inquiry,  because  we 
would  still  need  to  examine  whether  the  limited  remedies 
provision  actually  failed  of  its  essential  purpose  under 
§ 402.719(2).  But  here,  Walker  argued  in  its  summary  judg‐
ment  brief that  the distribution  agreement  gave  Sanchelima 
“no recoverable damages.” Defendants’ Brief in Support of Its 
Motion  for  Partial  Summary  Judgment  at  2,  Sanchelima  Int’l 
Inc.  v.  Walker  Stainless  Equipment  Co.,  No.  16‐cv‐00644‐jdp, 
2018 WL 1401195 (W.D. Wis. Mar. 19, 2018), ECF No. 45. As 
the  district  court  stated  in  denying  summary  judgment, 
“[t]his is exactly the type of limitation that § 402.719 renders 
unenforceable.” Order Denying Motion for Partial Summary 
Judgment  at  6,  Sanchelima,  2018  WL  1401195,  ECF  No.  66. 
Though  Walker  later  sought  to  reverse  course  in  its  motion 
for  reconsideration,  claiming  other  damages  were  available 
under  the  contract,  the  district  court  correctly  noted  that 
10                                                         No. 18‐1823 

Walker  “should  have  adduced  this  evidence  and  advanced 
this argument in [its] summary judgment motion …” Order 
Denying  Motion  for  Reconsideration  at  3,  Sanchelima,  2018 
WL  1401195,  ECF  No.  78.  As  such,  the  issue  is  waived.  See 
Caisse  Nationale  de  Credit  Agricole  v.  CBI  Indus.,  Inc.,  90  F.3d 
1264, 1270 (7th Cir. 1996) (“Reconsideration is not an appro‐
priate forum for rehashing previously rejected arguments or 
arguing matters that could have been heard during the pen‐
dency of the previous motion.”). 
   The  district  court  correctly  decided  the  only  issue  pre‐
sented in this appeal, so we AFFIRM its judgment.